In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                           ___________________________
                                    No. 02-22-00414-CV
                                    No. 02-22-00417-CV
                                    No. 02-22-00418-CV
                                    No. 02-22-00419-CV
                                    No. 02-22-00420-CV
                                    No. 02-22-00421-CV
                                    No. 02-22-00422-CV
                                    No. 02-22-00423-CV
                                    No. 02-22-00424-CV
                                    No. 02-22-00425-CV
                           ___________________________

                            BRADLEY BOWEN, Appellant
                                             V.

                            VIRGINIA GRAHAM, Appellee


                           On Appeal from the 393rd District Court
                                    Denton County, Texas
Trial Court Nos. 22-0356-393, 22-0356-393, 22-0356-393, 22-0356-393, 22-0356-393, 22-0356-393,
                      22-0356-393, 22-0356-393, 22-0356-393, 22-0356-393


                     Before Sudderth, C.J.; Kerr and Birdwell, JJ.
                   Memorandum Opinion by Chief Justice Sudderth
                               MEMORANDUM OPINION

       Appellant Bradley Bowen has filed ten1 appeals challenging a variety of

interlocutory orders entered in his divorce and child-custody case. He challenges an

order withholding his income for child support, two sets of temporary child-custody

orders, and seven orders quashing subpoenas. But none of the challenged trial court

orders are final or appealable. See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a); Tex.

Fam. Code Ann. § 105.001(e); Booker v. Mahmoudi, No. 05-18-01054-CV, 2018 WL

6322174, at *1 (Tex. App.—Dallas Dec. 4, 2018, no pet.) (mem. op.) (holding order

quashing subpoena not appealable); In re K.K., No. 02-15-00141-CV, 2015 WL

4652774, at *1 (Tex. App.—Fort Worth Aug. 6, 2015, no pet.) (per curiam) (mem.

op.) (stating that “temporary orders in suits affecting the parent–child relationship are

not appealable”). And appeals may be taken only from final judgments or appealable

interlocutory orders.2 See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001);

Bowen v. Graham, No. 02-22-00333-CV, 2022 WL 4545567, at *1 (Tex. App.—Fort

Worth Sept. 29, 2022, no pet. h.) (mem. op.); cf. Booker, 2018 WL 6322174, at *1

(dismissing for want of jurisdiction); K.K., 2015 WL 4652774, at *1 (similar).


       Appellant filed 11 notices of appeal, but two of his notices appear to challenge
       1

the same trial court order.
       2
        But see Indus. Specialists, LLC v. Blanchard Ref. Co., 652 S.W.3d 11, 14 (Tex. 2022)
(plurality op.) (questioning whether “[l]imiting appeals to final judgments can no
longer be said to be the general rule” given the number of statutory exceptions for
interlocutory appeals (quoting Dall. Symphony Ass’n, Inc. v. Reyes, 571 S.W.3d 753, 759
(Tex. 2019))).

                                             2
       Accordingly, we notified Bowen of our concern that we lacked jurisdiction over

his appeals, and we warned that we would dismiss the appeals unless, within ten days,

he (or any other party) showed grounds for continuing them. See Tex. R. App. P.

42.3(a), 44.3. More than 30 days have passed, but Bowen has failed to respond.

       Because none of Bowen’s attempted appeals challenge a final judgment or

appealable interlocutory order, we dismiss all ten appeals for want of jurisdiction.3

Tex. R. App. P. 42.3(a), 43.2(f).



       Even if Bowen were challenging final judgments or appealable interlocutory
       3

orders, his appeals would still be jurisdictionally barred as untimely. See Mitchell v.
Estrada, No. 02-22-00005-CV, 2022 WL 1183342, at *1 (Tex. App.—Fort Worth Apr.
21, 2022, no pet.) (mem. op.) (quoting In re Guardianship of Fulbright, No. 02-16-00230-
CV, 2016 WL 4395804, at *1 (Tex. App.—Fort Worth Aug. 18, 2016, no pet.) (per
curiam) (mem. op.)); see Tex. R. App. P. 25.1(b).
      Generally, a notice of appeal must be filed within 30 days after the appealable
judgment or order is signed, but an interlocutory appeal must be filed within 20 days.
Tex. R. App. P. 26.1, 28.1(a). An appellant can request a 15-day extension if the
request is filed within 15 days after the deadline for the notice of appeal, see Tex. R.
App. P. 26.3, and such a request is implied if an appellant (1) files a tardy notice of
appeal within the 15-day grace period and (2) reasonably explains the need for an
extension. Jones v. City of Houston, 976 S.W.2d 676, 677 (Tex. 1998); Verburgt v. Dorner,
959 S.W.2d 615, 617 (Tex. 1997); Terreforte v. Gonzalez, No. 02-22-00349-CV, 2022 WL
15076264, at *1 (Tex. App.—Fort Worth Oct. 27, 2022, no pet. h.) (mem. op.).
       Eight of Bowen’s notices of appeal challenge trial court orders signed between
February 25, 2022, and September 14, 2022, so when Bowen filed his notices of
appeal on October 24, 2022, the 20-day deadlines had already expired, as had the 15-
day grace periods. Bowen’s other two notices of appeal challenge trial court orders
issued on September 19, 2022, and September 26, 2022, so although Bowen’s October
24, 2022 notices came after the 20-day deadlines had expired, the notices fell within
the 15-day grace periods. However, Bowen did not reasonably explain his need for an
extension, and when we asked him to file an explanation, he failed to respond.


                                           3
                                    /s/ Bonnie Sudderth

                                   Bonnie Sudderth
                                   Chief Justice

Delivered: December 22, 2022




                               4